Citation Nr: 0823050	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  98-03 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a back disorder, to 
include whether new and material evidence has been received to 
reopen a previously-denied claim.

2.  Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
(West 2002 & Supp. 2007) for additional disability of nerve 
damage to the legs, hips and back, claimed as the result of 
surgical treatment at a Department of Veterans Affairs (VA) 
medical facility in April-May 1991.

3.  Entitlement to an initial rating in excess of 30 percent for 
atrophy of the left kidney with hypertension from May 10, 1991.

4.  Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected post-traumatic stress disorder (PTSD) 
from January 12, 2004.

5.  Entitlement to an evaluation in excess of 50 percent for the 
service-connected PTSD from March 1, 2006.

6.  Entitlement to an effective date earlier than March 1, 2006 
for an evaluation of 50 percent for the service-connected PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
August 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

As two of the issues before the Board involve requests for higher 
initial rating following a grant of service connection, the Board 
has characterized those issues in light of the distinction noted 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for increased 
ratings for disabilities already service-connected).  

The veteran testified before the RO's Hearing Officer in March 
1997.  He also testified before the undersigned Veterans Law 
Judge in hearings at the VA Central Office in Washington, DC in 
March 2003 and October 2005.

The Board remanded the case to the RO for further development in 
August 2003 and December 2005.

The Board's action in December 2005 referred a new claim for 
clear and unmistakable error (CUE) in an October 1969 RO rating 
decision to the RO for development and adjudication.  Review of 
the file does not show that any action has been taken on this 
issue, and it is again referred to the RO for appropriate action.

The Board's decision in regard to reopening the claim for service 
connection for a back disorder, compensation for nerve damage 
under 38 U.S.C.A. § 1151, and initial evaluation for atrophy of 
the left kidney with hypertension is set forth below.

The issues of entitlement to service connection for low back 
disorder (on the merits), increased rating for service-connected 
PTSD before and after March 1, 2006, and entitlement to an 
effective date earlier than March 1, 2006 for the assignment of a 
50 percent rating for PTSD, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will advise the 
veteran when further action is required on his part.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.

2.  Service connection for a back disorder was denied by an RO 
rating decision in April 1988; the veteran was notified of the 
denial but did not appeal.

3.  Evidence associated with the claims file since the RO's April 
1988 denial, when considered by itself or in connection with 
evidence previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim of 
service connection for a back disorder.

4.  The veteran suffered an injury during VA surgery in April-May 
1991 resulting in atrophy of the left kidney and hypertension, 
for which he receives compensation benefits under 38 U.S.C.A. 
§ 1151.

5.  There is no competent medical evidence showing that the VA 
surgery in April-May 1991 resulted in nerve damage to the 
veteran's legs, hips and back.

6.  From May 10, 1991 the veteran's atrophy of the left kidney 
with hypertension has been manifested by complete loss of 
function of the left kidney, but not by constant albuminuria with 
some edema, or definite decrease in right kidney function, or 
hypertension with diastolic pressure predominantly 120 or more.


CONCLUSIONS OF LAW

1.  The April 1988 rating decision denying service connection for 
a back disorder is final.  38 U.S.C.A. § 7105(b) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 20.302, 20.1103 (2007).  

2.  As new and material evidence since RO's April 1988 denial of 
service connection for a back disorder has been received, the 
criteria for reopening that claim are met.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (as in effect 
prior to August 29, 2001).  

3.  The criteria for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for additional disability of 
nerve damage to the legs, hips and back following surgical 
treatment at a VA medical facility in April-May 1991 are not met.  
38 U.S.C.A. § 1151 (West 1991); 38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159(a), 3.361 (2007). 

4.  The criteria for an evaluation in excess of 30 percent for 
the atrophy of the left kidney with hypertension from May 10, 
1991 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 
4.25, 4.115a, 4.115b including Diagnostic Code 7500 (1993, 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002). To implement the 
provisions of the law, VA promulgated regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims herein 
decided has been accomplished.  

The VCAA requires special notice procedures when the issue is new 
and material evidence to reopen a previously denied claim.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006) and Boggs v. Peake, 520 
F.3d 1330 (Fed. Cir. 2008).  As the Board's action below grants 
the veteran's petition to reopen the claim there is no prejudice 
regarding notice of new and material evidence issues.

In regard to the other issues on appeal, the rating decision on 
appeal was issued prior to enactment of the VCAA. In February 
2004 the RO sent the veteran a letter advising him of the 
evidence required to establish entitlement to service connection 
and of the elements required to establish entitlement to 
compensation under 38 U.S.C.A. § 1151, and in February 2006 the 
AMC sent the veteran a letter advising him of the evidence 
required to establish entitlement to an increased initial rating 
for a service-connected disability.  The veteran had an 
opportunity to respond prior to issuance of the Supplemental 
Statement of the Case (SSOC) in February 2008.

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims on appeal, and that he has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that letters cited above satisfy the 
statutory and regulatory requirement that VA notify a claimant 
what evidence, if any, will be obtained that the claimant, and 
what evidence, if any, will be obtained by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The February 2006 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal agency 
(including military, VA and Social Security records) and that VA 
would make reasonable efforts to obtain records on the veteran's 
behalf from non-Federal entities (including private hospitals, 
state and local governments, and employers) if provided 
appropriate authorization to do so.  

Proper VCAA notice should notify the veteran of the evidence that 
is needed to substantiate the claim(s), the evidence, if any, to 
be obtained by VA, and the evidence, if any, to be provided by 
the claimant.  38 C.F.R. § 3.159(b(1).  As explained, all three 
content-of-notice requirements have been met in this appeal.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans Claims 
(Court) held that the plain language of 38 U.S.C.A. § 5103(a) 
(West 2002), requires that notice to a claimant pursuant to VCAA 
be provided "at the time" that, or "immediately after," the 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a lack of 
such pre-adjudication notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to the 
veteran after the rating action on appeal.  This is logical, 
since the rating decision was issued prior to enactment of the 
VCAA.

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  The Board notes that the Court has held 
that an error in the adjudicative process is not prejudicial 
unless it "affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the essential 
fairness of the [adjudication].'"  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran because 
it did not affect the essential fairness of the adjudication, in 
that his claim has been fully developed before the case was 
readjudicated as reflected in the February 2008 SSOC.  

As indicated, the RO gave the veteran notice of what was required 
to substantiate the claims on appeal, and the veteran has been 
afforded ample opportunity to submit such information and/or 
evidence.  Neither in response to the letters cited hereinabove 
nor at any other point during the pendency of this appeal has the 
veteran or his representative informed the RO of the existence of 
any evidence-in addition to that noted below-that needs to be 
obtained prior to appellate review.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to the 
RO's initial adjudication of the claim is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during the 
pendency of this appeal, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), which held that the in rating cases, a claimant must 
be informed of the rating formulae for all possible schedular 
ratings for applicable rating criteria.  This was accomplished in 
the SOC and SSOCs, which suffices for Dingess.

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned.  This was not 
accomplished.  However, nothing in the Board's actions herein 
effects any currently-assigned effective dates of rating.  There 
is accordingly no possibility of prejudice under the notice 
requirements of Dingess.  

In the recent case of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) the Court stated that adequate notice in a rating claim 
requires all four of the following questions be answered in the 
affirmative.  (1) Do the notice letters inform the claimant that 
to substantiate the claim he or she must provide, or ask VA to 
obtain, medical or lay evidence showing a worsening or increase 
in severity and the effect that worsening has had in his or her 
employment and daily life?  (2)  Is the claimant rated under a 
diagnostic code (DC) that contains the criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has had on the claimant's employment and daily life 
(such as a specific measurement or test result)?  If so, do the 
notice letters provide at least general notice of that 
requirement?  (3) Do the notice letters advise the claimant that 
if an increase in disability is found, a disability rating will 
be determined by applying relevant DCs, which typically provide a 
range in severity from 0 percent to 100 percent (depending on the 
disability involved), based on the nature of the symptoms for 
which disability compensation is being sought, their severity and 
duration, and their impact on employment and daily life?  (4) Do 
the notice letters provide examples of the types of medical and 
lay evidence the claimant may submit (or ask VA to obtain) that 
are relevant to establishing entitlement to increased rating - 
e.g., competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer statements, 
job application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances relating 
to the disability?  

If the answer to any of the four elements listed above is 
negative, absence of prejudice to the veteran may be shown by any 
of the following: (1) the claimant had actual knowledge of what 
was necessary to substantiate the claim; (2) a reasonable person 
could be expected to understand from the notice what was 
necessary to substantiate the claim; (3) the benefit claimed is 
precluded as a matter of law.  

In this case, the RO's correspondence to VA has not satisfied the 
criteria of Vazquez-Flores.  However, in his correspondence to VA 
and his testimony before the RO's hearing officer and before the 
Board the veteran has presented evidence regarding the effect of 
his service-connected symptoms on all aspects of daily living, 
not just employability and not just on a schedular basis.  The 
Board accordingly finds that the veteran has demonstrated actual 
knowledge of the evidence required to satisfy Vazquez-Flores.  

The Board also notes that there is no indication whatsoever that 
any additional action is needed to comply with the duty to assist 
the veteran in connection with the claims herein decided.  

The veteran's service treatment record (STR), SSA disability 
file, and post-service VA and non-VA medical records have been 
associated with the claims file.  The veteran has not identified, 
and the file does not otherwise indicate, that there are any 
other medical providers having records that should be obtained 
before the claims are adjudicated.  

The veteran has been afforded appropriate VA medical examinations 
in support of his claims, most recently in March 2006.  The 
veteran has not asserted, and the file does not show, that his 
symptoms have become more severe since then.  

The veteran has also been afforded a hearing before the RO's 
hearing officer and two hearings before the Board in which he 
presented oral evidence by himself and by his wife in support of 
his claims.

Under these circumstances, the Board finds that the veteran is 
not prejudiced by the Board proceeding, at this juncture, with an 
appellate decision on the claims herein decided.  

II.  Analysis

A.  Petition to reopen a previously-denied claim for service 
connection 

The veteran filed a previous claim for service connection for a 
low back disorder as secondary to a shell fragment wound that was 
denied by an RO rating decision in April 1988.  The reason for 
the denial was that there was no evidence that the shell fragment 
wound had caused any damage to the spine.  The veteran was 
notified of the decision by a letter in April 1988 but he did not 
appeal.

As the veteran did not file a substantive appeal in regard to the 
RO's April 1988 rating decision, that rating decision is final 
based on the evidence then of record.  38 U.S.C.A. § 7105(b); 
38 C.F.R. §§ 20.302, 20.1103.  

The veteran submitted the present request to reopen the claim for 
service connection for a back disorder in September 1991.  
Pertinent to claims filed prior to August 29, 2001, Title 38 Code 
of Federal Regulations, Section 3.156(a) provides that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2000).
  
The regulations implementing VCAA include a revision of 38 C.F.R. 
§ 3.156.  However, that revision applies only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.156(a) (2002).  
Given that the claim culminating in the instant appeal was 
received in February 2001, the Board will apply the version of 38 
C.F.R. § 3.156(a) that was in effect prior to August 29, 2001.  
  
In determining whether new and material evidence has been 
received, VA must initially decide whether evidence associated 
with the claims file since the prior final denial is, in fact, 
new.  As indicated by the regulation cited above, and by judicial 
case law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other evidence 
then of record.  

This analysis is undertaken by comparing the newly received 
evidence with the evidence previously of record.  After evidence 
is determined to be new, the next question is whether it is 
material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  

For purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 512-513 (1992).  

Further, the newly presented evidence need not be probative of 
all the elements required to award the claim, but only need to be 
probative in regard to each element that was a specified basis 
for the last disallowance.  Evans, 9 Vet. App. at 284. 

The evidence of record at the time of the RO's April 1988 rating 
decision consisted of STR and a VA Agent Orange examination in 
January 1988 (in which the veteran complained of back pain 
radiating to the hips; the examiner noted the presence of two 
scars on the back but no other muscular, skeletal or neurological 
abnormality relating to the spine). 

The "new" medical and lay evidence added to the record since 
the RO's April 1988 rating decision (the evidence that was not 
before the adjudicator in April 1988) includes a report of a 
February 1992 VA medical examination in which the examiner 
diagnosed "chronic low back pain with degenerative disc disease 
secondary to residual bullet wound injury."

The Board finds that the February 1992 VA examination is material 
to the issue of service connection.  First, it represents medical 
diagnosis of a current disability that did not exist in April 
1988; second, it asserts a medical nexus between that disability 
and military service.  It this presents a prima facie case for 
service connection that warrants reopening of the claim.

Based on the analysis above, the Board finds that new and 
material evidence has been received, and the claim of service 
connection is reopened.  
  
B.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
nerve damage

Under the provisions of 38 U.S.C.A. § 1151, disability 
compensation shall be awarded for a qualifying additional 
disability of a veteran in the same manner as if such additional 
disability were service-connected.  

38 U.S.C.A. § 1151 has been amended in the past decade, and the 
amended statute requires that a showing of carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault is necessary for entitlement in claims filed on 
of after October 1, 1997.  However, where the claim was filed 
prior to October 1, 1997, a claimant is not required to show 
fault or negligence in medical treatment.  See Brown v. Gardner, 
115 S. Ct. 552 (1994) (providing that the language of the statute 
was plain and did not require a finding of fault); VAOPGPREC 40-
97 (holding that all claims for benefits under 38 U.S.C.A. § 1151 
filed before October 1, 1997 must be adjudicated under the 
provisions of section 1151 as they existed prior to that date). 
The medical evidence must only demonstrate that the additional 
disability occurred as a result of VA treatment.  38 U.S.C.A. 
§ 1151 (West 1991).

The veteran's claim was filed in August 1991.  Accordingly, the 
current amended version of 38 U.S.C.A. § 1151 is not for 
application.

To establish that an additional disability exists, the claimant's 
physical condition immediately prior to the disease or injury on 
which the claim is based is compared to the subsequent physical 
condition resulting from the disease or injury, with each body 
part involved being considered separately.  38 C.F.R. 
§ 3.358(b)(1).  
Compensation is not payable under 38 U.S.C.A. § 1151 for the 
continuation or natural progress of the disease or injuries for 
which the treatment or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(2).

It is also necessary for the claimant to show that the additional 
disability is actually the result of such disease or injury or an 
aggravation of an existing disease or injury suffered as a result 
of VA hospitalization, medical or surgical treatment or 
examination, not just coincidental therewith.  38 C.F.R. 
§ 3.358(c)(1).

The mere fact that aggravation occurred will not suffice to make 
the additional disability compensable in the absence of proof 
that it resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as a result of VA 
hospitalization, medical or surgical treatment or examination.  
38 C.F.R. § 3.358(c)(2).

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or administered with the express or 
implied consent of the claimant or, in appropriate cases, the 
claimant's representative.  38 C.F.R. § 3.358(c)(3).  "Necessary 
consequences" are those certain to result from, or intended to 
result from, the examination or medical or surgical treatment 
rendered.  Id.

As a threshold matter, the veteran's complaint of peripheral 
neuropathy pre-dates the surgery in April and May 1991.  For 
example, in a VA examination in January 1988 the veteran 
complained of current constant pain in the back radiating to the 
legs and hips, and numbness radiating to the legs after prolonged 
sitting.  The veteran attributed these symptoms to his shell 
fragment wound in Vietnam.

The veteran underwent VA surgery in April 1991 for removal of a 
pancreatic pseudocyst, and in May 1991 for removal of a "huge" 
cystic schwannoma in the retroperitoneum.  In the course of the 
latter surgery his left renal artery was cut, resulting in the 
current atrophy of the left kidney.  The veteran has been granted 
compensation under 38 U.S.C.A. § 1151 for atrophy of the left 
kidney with hypertension; he also seeks compensation for claimed 
nerve damage to the legs, hips and back.

VA operative and post-operative records from April 1991 through 
June 1991 show post-operative complaints including abdominal 
pain, nausea, vomiting and malaise, but no immediate complaints 
of peripheral neuropathy.

In September 1991 the veteran began complaining of pain and 
numbness in both legs and also in the left arm.  The etiology was 
questionable, since the veteran had complained of chronic back 
pain (citing shell fragment wound in Vietnam) even prior to the 
surgery.  A VA neurological note in October 1991 states that the 
symptoms were probably due to lumbosacral radiculopathy versus 
cervical radiculopathy, but not related to the abdominal process.

The veteran had VA nerve conduction study in November 1991.  
Although the study is only partially legible, the clinical 
impression was symmetrical sensory/motor polyneuropathy with 
[illegible] loss in bilateral lower extremities with no evidence 
of [illegible]; possible etiology temporary ischemia more likely 
as onset after surgery acutely superimposed on alcohol 
neuropathy.

The veteran underwent VA medical examination in February 1992 in 
which he reported to the examiner that he was told by the VA 
surgeons who performed the surgery that the clipped kidney had 
caused nerve damage to both legs.  The veteran complained of 
numbness and burning sensation down the sides and chronic pain in 
both hips.  The examiner diagnosed chronic low back pain with 
degenerative disc disease, and also diagnosed chronic bilateral 
hip pain with radiation down the sides of both legs bilaterally.

A VA general surgery note dated in April 1992 cites removal of a 
large cystic schwannoma 11 months previously, complicated by 
damage to the left kidney and postoperative hypertension and 
bilateral radicular nerve damage affecting both lower 
extremities.

The veteran had inpatient treatment by VA pain management and 
rehabilitation services (PM&RS) in April 1996 for complaint of 
nerve damage and weakness to hips and legs.  The veteran reported 
history of schwannoma excision from the lower spine in 1991 with 
progressive problems with pain and weakness.  Discharge diagnosis 
was as follows: (1) rehabilitation therapy for weakness of both 
lower extremities subjectively; (2) probable degenerative joint 
disease of multiple joints including the knees, cervical and 
lumbar spine; (3) benign essential hypertension, controlled; (4) 
hypercholesterolemia; (5) history of schwannoma resection of the 
lower back in 1991; (6) dysthymic disorder; (7) eczema, chronic.

The veteran testified before the RO's hearing officer in March 
1997 that he felt his legs become numb during the course of VA 
surgery, and that the symptoms had been chronic ever since.

A VA PMR&S note dated in January 1999 cites reported low back 
pain and weakness in the bilateral lower extremities.  The 
veteran reported mild weakness in both lower extremities after 
surgery in 1991 and now recurring.  Examination confirmed 
weakened muscle strength and diminished sensation in the lower 
extremities.  X-rays of the spine showed early degenerative joint 
changes.  The physician's assessment was post-surgical weakness 
of both lower extremities. 

The veteran testified before the Board in March 2003 that his 
major problems with nerve damage began after the surgery.
 
An August 2004 physician's note by the VA PM&R clinic notes 
complaint of diffuse paresthesias that had not changed since the 
surgery.  The physician's impression was status post massive 
spinal neuroma removal with multilevel radiculopathy, neuropathic 
pain and muscle spasms and no evidence of facetogenic pain.

The veteran had a VA neurological examination in September 2004 
by a physician who reviewed the claims file.  The veteran 
reported constant pain and numbness in both lateral thighs since 
surgery in April 1991.  The examiner noted that VA computed 
tomography (CT) scan of the lumbar spine the previous month had 
revealed spondylotic changes and bulging discs at several levels.  
The examiner's clinical impression was degenerative multilevel 
disc disease and status post schwannoma removal in 1991; the 
examiner stated that the current back pain was from arthritis, 
but in view of a major abdominal surgery for removal of a large 
schwannoma it was not possible at present to differentiate the 
veteran's complaint of radicular bilateral thigh pain and 
numbness in both legs.

The veteran testified before the Board in October 2005 that 
during VA surgery a nerve in his back was clipped, as he felt at 
the time.  He currently has nerve damage from his hips to his 
feet, and his feet are almost totally numb.

On review of the evidence above, the Board finds that the 
evidence shows a current disability (peripheral neuropathy) and 
also shows that the veteran had VA surgery. However, the medical 
evidence of record does not show a relationship between the two.

Careful review of the file shows that the veteran's symptoms 
began prior to the surgery in question, and the immediate post-
operative treatment records are silent regarding any neuropathic 
complaints.  When the veteran began complaining of neuropathic 
symptoms, approximately five months after the surgery, it was 
felt that his symptoms were consistent with lumbosacral and 
cervical spinal disorders rather than the VA surgery.

The Board has carefully considered the clinical treatment records 
in which various providers listed impressions of "post-surgical 
weakness of both lower extremities" (VA PMR&S note dated in 
January 1999) and "status post massive spinal neuroma removal 
with multilevel radiculopathy, neuropathic pain and muscle 
spasms" (VA PMR&S note dated in August 2004).  In context, a 
physician's impression in a treatment note is not intended to be 
a formal diagnosis or a differential opinion of etiology.

In contrast, the VA medical examination in February 1992 and VA 
PM&RS inpatient discharge notes in April 1996 do provide formal 
current diagnoses, and those reports indicate a relationship 
between the neuropathy and the spinal disorder.  The VA 
neurological examiner in September 2004 did not provide a formal 
diagnosis but specifically attributed the back pain to arthritis 
and specifically declined to differentiate the radicular 
bilateral thigh pain and numbness of both legs.

In addition to the medical evidence the Board has carefully 
considered the veteran's lay evidence, including his 
correspondence to VA and his testimony before the RO's hearing 
officer and before the Board.  In that lay evidence the veteran 
described his history of symptoms since surgery in 1991.  

A layperson is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991). 

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465 (1994) (distinguishing between competency 
("a legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted").

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
facial plausibility, self interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 
(1995).

In this matter, the Board finds that the veteran's lay evidence 
lacks credibility in that it is inconsistent with the record.  
Although the veteran has asserted that he his claimed symptoms 
began with the 1991 surgery, he reported those symptoms to a VA 
examiner in January 1988 in support of a claim for service 
connection for a back disorder.  Further, although he reported 
onset of symptoms immediately during surgery, the extensive post-
operative treatment notes are silent in regard to such symptoms; 
there is no indication of neuropathy until five months after 
surgery.

The Board may weigh the absence if contemporaneous medical 
evidence against the lay evidence in determining credibility, but 
the Board cannot determine that lay evidence lacks credibility  
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
In this case, the lay evidence in fact is accompanied by copious 
contemporaneous medical evidence that is inconsistent with the 
lay evidence.  Buchanan accordingly does not apply.

Finally, the veteran has testified that VA surgeons informed him 
in 1991 that they had cut a nerve and caused the disorder.  There 
is nothing in the record to substantiate that assertion.  
Further, hearsay medical evidence does not constitute competent 
medical evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995); 
Warren v. Brown, 6 Vet. App. 4 (1993).  ("What a physician said, 
and the layman's account of what he purportedly said, filtered 
through a layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute medical evidence."  
Robinette, 8 Vet. App. at 77 (1995)).

Based on analysis of the medical and lay evidence above, the 
Board finds that the evidence does not show a relationship 
between the veteran's VA surgery in April-May 1991 and the 
current claimed nerve damage to the legs, hips and back.  
Accordingly, the claim for benefits under 38 U.S.C.A. § 1551 must 
be denied.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, in 
this case the evidence preponderates against the claim and the 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
  
C.  Initial rating for atrophy of the left kidney with 
hypertension

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which assigns ratings based on 
average impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

Where entitlement to compensation already has been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, where the question for consideration is the propriety of 
the initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, and 
consideration of the appropriateness of "staged rating" (i.e., 
assignment of different ratings for distinct periods of time, 
based on the facts found) is required.  See Fenderson, 12 Vet. 
App. at 126.  

The Board notes at this point that the Court recently held that 
in claims for increased rating VA must consider that a claimant 
may experience multiple distinct degrees of disability, resulting 
in different levels of compensation, from the time the increased 
rating claim is filed to the time a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

Given the nature of claims for initial evaluation, the Board has 
considered all evidence of severity of the disability since the 
effective date for service connection.  The Board's adjudication 
of the claim accordingly satisfies the requirements of Hart.

Disabilities of the kidney are rated under 38 C.F.R. § 4.115b 
(schedule of ratings for the genitourinary system).  The 
veteran's atrophy of the kidney has been rated by analogy under 
the provisions of DC 7500 (removal of one kidney) as the medical 
evidence of record shows the loss of left kidney function 
secondary to surgery.

Under the rating criteria of effect prior to February 1994, DC 
7500 was defined as removal of one kidney and nephritis, 
infection, or pathology of the other kidney.  A rating of 30 
percent was assigned for the absence of one kidney with the other 
functioning normally.  A rating of 60 percent was assigned for 
"mild to moderate" symptoms, and a rating of 100 percent was 
assigned for "severe" symptoms. 38 C.F.R. § 4.115a, DC 7500 
(1993).

Current rating criteria provide that removal of one kidney will 
be rated as 30 percent disabling, or will be rated as renal 
dysfunction if there is nephritis, infection or pathology of the 
other kidney.  38 C.F.R. § 4.115a, DC 7500 (2007).

Renal dysfunction is rated as follows under the rating criteria 
in effect after February 1994: A rating of 30 percent is assigned 
for albumin consistent or recurring with hyaline and granular 
casts or red blood cells, or for transient or slight edema, or 
for hypertension at least 10 percent disabling under DC 7101.  A 
rating of 60 percent is assigned with constant albuminuria with 
some edema, or for definite decrease in kidney function, or for 
hypertension at least 40 percent disabling under DC 7101 (i.e., 
diastolic pressure predominantly 120 or more).  A rating of 80 
percent is assigned with persistent edema and albuminuria with 
blood urea nitrogen (BUN) 40 to 80 mg. percent, or for creatinine 
4 to 8 mg. percent, or for generalized poor health characterized 
by lethargy, weakness, anorexia, weight loss or limitation of 
exertion.  A rating of 100 percent is assigned for renal 
dysfunction requiring regular dialysis, or precluding more than 
sedentary activity from one of the following: persistent edema 
and albuminuria, or BUN more than 80 mg. percent, or creatinine 
more than 8 mg. percent, or markedly decreased function of kidney 
and other organ systems, especially cardiovascular.

Given that this is a claim for increased initial rating, the 
Board has considered the appellant's symptoms from the effective 
date of service connection (May 1991) to the present.

An ultrasound of the abdomen at Villa Rica Medical Center in 
February 1993 revealed no indication of a functioning left kidney 
(no thermal image).  The right kidney was slightly larger than 
usual and appeared normal in shape with no calcifications.  
Excretion and drainage on the right appeared normal, as did the 
collection system and ureter.  The right kidney and ureter 
drained well and there was no significant residual after voiding.  

VA sonogram of the abdomen in December 1994 showed right kidney 
of normal size and echo pattern; the left kidney was not seen and 
was probably small and contracted.

The veteran testified before the RO's hearing officer in March 
1997 that he had pain and problems with the right (non-atrophied) 
kidney ever since surgery, including pain in the right side and 
fluctuation in potassium levels, although he denied ever taking 
medication for infection or other  problems associated with the 
right kidney.

The veteran testified before the Board in March 2003 that his 
left kidney had in essence "shut down" and was not receiving 
any kind of treatment.  His current treatment was centered on 
controlling the hypertension.

The veteran had a VA genitourinary examination in September 2004 
in which he complained of tiredness and weakness each day; he 
also reported urinary frequency every two hours but no 
incontinency, recurrent urinary tract infections, renal colic, 
bladder stones, or acute nephritis.  He denied any need for 
dilation or catheterization.  The examiner recorded clinical 
observations and laboratory data: urinalysis and complete blood 
count (CBC) within normal limits and microalbumin of 3.4.  The 
examiner diagnosed loss of left kidney function and very mild 
early renal insufficiency as evidence by microalbumin in urine.

The veteran also had a VA hypertension examination in September 
2004 in which he reported taking blood pressure medications ever 
since surgery; he was currently taking two medications.  He 
complained of headaches associated with the hypertension and 
itching associated with the medications. He also reported onset 
of gout two years previously, which he believed to be consequent 
to the hypertension and/or kidney damage.  Blood pressure 
readings were 144/92, 160/104 and 154/96.

The examiner diagnosed hypertension secondary to loss of left 
kidney and gout not related to hypertension or to loss of left 
kidney function.  The examiner stated that gout is totally the 
result of the body's metabolism of purines and not due to 
excretion of uric acid.

The veteran testified before the Board in October 2005 that his 
left kidney was not functional and approximately the size of a 
grape.  He testified that he receives no treatment for the left 
kidney specifically.  He testified that his hypertension is not 
totally controlled by medication and that he rises to void every 
hour to hour-and-one half per night; he also has trouble with 
leakage. 

The veteran had a VA examination in March 2006.  The examiner 
reviewed the claims file.  The veteran reported hypertension, 
poorly controlled with medication that has resulted in several 
visits to various hospital emergency rooms. He also complained of 
headaches associated with the hypertension and complained of 
malaise due to the medications.  He has never been told that he 
had renal insufficiency or renal failure.

On examination the veteran's blood pressures were 137/91 standing 
and 135/86 supine. Sonogram of the abdomen showed a small left 
kidney with multiple cystic changes that had increased in size 
since previous examination; it also showed an enlarged prostate 
and hepatomegaly with possible infiltrates versus hepatocellular 
disease of the liver; the gallbladder was not seen in the study, 
which may have been technical in nature or due to previous 
surgery.  Chemistry was significant for liver disease, but CBC 
was not remarkable.

The examiner compared urinalyses from October 2005, January 2006 
and March 2006; all three were negative for casts or 
abnormalities; microalbumin, BUN and creatinine were all normal.

The examiner diagnosed small left kidney with cystic changes with 
no obvious evidence of hyaline or granular casts or constant 
albumin, although the urine samples were random and casts were 
not mentioned on the lab sheets.  The examiner also diagnosed 
hypertension poorly controlled with medication, although the 
veteran did not predominantly have a diastolic of 120 or more in 
this examination.  The examiner noted that it would be 
"interesting" to know what the veteran's reported emergency 
room visits were.

On review of the medical evidence above, the Board finds that 
since May 10, 1991 the veteran's disability has more closely 
approximated the criteria for the current 30 percent rating.  The 
veteran's right kidney was apparently functioning normally 
through at least February 1994, so there is no indication of 
"mild to moderate" symptoms to warrant a higher disability 
under the then-current rating criteria.  Careful review of the 
medical records before and after February 1994 does not show 
constant albuminuria with some edema, or definite decrease in 
right kidney function, or hypertension with diastolic pressure 
predominantly 120 or more as required for the higher 60 percent 
rating.

The veteran's representative has requested separate rating for 
hypertension under DC 7101.  However, the rating criteria for 
"renal dysfunction" specifically incorporate the criteria of DC 
7101 (i.e., hypertension compensable at 10 percent under DC 7101 
combined with renal dysfunction equates to a 30 percent rating, 
and hypertension compensable at 40 percent under DC 7101 combined 
with renal dysfunction equates to a 60 percent rating).  The 
evaluation of the same manifestations under different diagnoses 
is to be avoided.  See 38 C.F.R. § 4.14.

Similarly, 38 U.S.C.A. sec. 1155 implicitly contains the concept 
that "the rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same symptomology; 
such a result would overcompensate the claimant for the actual 
impairment of his earning capacity" and would constitute 
pyramiding.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994), 
citing Brady v. Brown, 4 Vet. App. 203 (1993).

The veteran's representative has alternatively requested rating 
as "renal dysfunction" rather than under DC 7500 because that 
DC does not have any alternative to the 30 percent rating.  
However, as shown in the analysis above, rating the veteran's 
symptoms as "renal dysfunction" does not result in a higher 
rating.

The veteran testified to symptoms of urinary frequency, but there 
is no indication that this is related to his loss of a kidney (as 
noted above, the veteran is shown on examination to have an 
enlarged prostate).  Also, DC 7500 specifically alludes to 
alternative rating as "renal dysfunction" but does not provide 
for alternative rating as one of the voiding problems provided in 
38 C.F.R. §4.115b ("voiding dysfunction," "urinary frequency" 
or "obstructed voiding") .

In addition to the medical evidence the Board has carefully 
considered the veteran's lay evidence, including his 
correspondence to VA and his testimony before the RO's hearing 
officer and before the Board.  In that lay evidence the veteran 
described his history of symptoms.  

As noted above, a layperson is competent to testify in regard to 
the onset and continuity of symptomatology.  Heuer, 7 Vet. App. 
at 384; Falzone, 8 Vet. App. at 403; Caldwell, 1 Vet. App. 466.  
However, even affording the veteran full competence and 
credibility in reporting his symptoms, nothing in his testimony 
or his correspondence reflects symptoms that approximate the 
criteria for the higher 60 percent rating. 

Accordingly, the Board finds based on the medical and lay 
evidence of record that the criteria for an initial rating in 
excess of 30 percent are not met, and the claim must be denied.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, in 
this case the evidence shows that the veteran's disability more 
closely approximates the current evaluation, and the doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.

ORDER

As new and material evidence to reopen a claim for service 
connection for a low back disorder has been received, the appeal 
to this extent is allowed subject to further action as discussed 
hereinbelow.  

Compensation under 38 U.S.C.A. § 1151 for nerve damage to the 
legs, hips and back as a result of VA surgical treatment is 
denied.

An evaluation in excess of 30 percent for atrophy of the left 
kidney with hypertension from May 10, 1991 is denied.


REMAND

The Board's action above reopens the claim for service connection 
for a back disorder, based on a February 1992 VA examination 
report in which the examiner diagnosed "chronic low back pain 
with degenerative disc disease secondary to residual of bullet 
wound injury."

While the February 1992 VA examination report was sufficient to 
reopen the claim, it is not sufficient to grant service 
connection.  The examiner did not have the claims file or STR for 
review, and did not provide a rationale for his conclusion.

The file contains an August 2004 examination of the spine 
performed by a physician's assistant, who opined "I do not think 
that the patient's current back problem is secondary to his shell 
fragment wound of 1968."  The examiner provided a clinical 
rationale; however, his formulation "I do not think" is 
speculative and does not provide the degree of certainty required 
for medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 
(1998), citing Obert v. Brown, 5 Vet. App. 30, 33 (1993).

As the February 1992 examination report and the August 2004 
examination report contain contradictory opinions, and as neither 
report is conclusive, the Board finds that it is necessary at 
this point to afford the veteran another examination for the 
purpose of obtaining a medical opinion of etiology.

Accordingly, the RO should arrange for the appellant to undergo 
examination at an appropriate VA medical facility in order to 
obtain a definitive medical opinion as to whether the veteran has 
a back disorder - muscular, skeletal, and/or neurological - 
resulting from the shell fragment wound during military service.

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 38 
C.F.R. § 3.655 (2005).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  

If the veteran fails to report to the scheduled examination, the 
RO should obtain and associate with the claims file copy(ies) of 
the notice(s) of the examination sent to her by the pertinent VA 
medical facility at which the examination is to take place.  

In another matter, on review of the file it appears that an 
August 2005 RO rating decision granted service connection for 
PTSD with an initial 10 percent rating effective from January 12, 
2004.  The veteran apparently submitted a timely Notice of 
Disagreement (NOD) in August 2005 regarding the initial rating.  
Thereafter, a September 2006 RO rating decision granted an 
increased rating of 50 percent effective from March 1, 2006.  

Inasmuch as a rating higher is available for PTSD before and 
after March 2006, and as a claimant is presumed to be seeking the 
maximum available benefit for a given disability, the claim for 
higher ratings as reflected on the title page remains viable on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The RO has 
not yet issued an SOC on these issues.  

Similarly, the Board notes that the veteran filed a VA Form 21-
4138 (Statement in Support of Claim) in October 2006 that 
constitutes a timely NOD in regard to the effective date for the 
50 percent rating assigned by the September 2006 rating decision.  
The RO has not yet issued an SOC on this issue.

In order to comply with due process requirements, a remand is in 
order for the RO to prepare an SOC on the issues above.  See 
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Thereafter, 
the RO should return the claim to the Board only if the veteran 
perfects his appeal in a timely manner.  See Smallwood v. Brown, 
10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 
10 Vet. App. 361, 374 (1997) (holding that if the claims file 
does not contain a notice of disagreement, a statement of the 
case, and a substantive appeal the Board is not required, and in 
fact has no authority, to decide the claim).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does not 
relieve the RO of the responsibility to ensure full compliance 
with VCAA and its implementing regulations.  

Hence, in addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or notification 
action deemed warranted by VCAA prior to adjudicating the claims 
on appeal.  

Accordingly, these matters are REMANDED to the RO, via the AMC, 
for the following action:

1.  The RO should sent to the veteran a 
letter advising him of the elements to 
establish entitlement to increased rating and 
to earlier effective date of rating, and of 
the respective duties of VA and the claimant 
in procuring evidence.  The letter should 
invite the veteran to provide VA with any 
evidence in his possession relevant to his 
claims that is not already of record.  

As these are rating issues, the notice letter 
should satisfy the requirements of Vazquez-
Flores v. Peake,  22 Vet. App. 37 (2008) and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  Whether or not the veteran responds to 
the letter above, the RO should obtain any VA 
treatment records that are not already of 
record.  

3.  The RO must take the appropriate steps to 
issue the veteran an SOC addressing the 
issues of entitlement to an initial rating in 
excess of 10 percent for PTSD from January 
12, 2004; entitlement to a rating in excess 
of 50 percent for PTSD from March 1, 2006; 
and, entitlement to an effective date earlier 
than March 1, 2006 for a 50 percent 
evaluation for PTSD.

This issuance must include all relevant laws 
and regulations, and a complete description 
of the veteran's rights and responsibilities 
in perfecting an appeal in these matters.  

Thereafter, if the veteran files a timely 
Substantive Appeal on the issues above, the 
RO should undertake any indicated 
development and adjudicate any pending 
claim in light of the entire evidentiary 
record, issue an appropriate SSOC, and 
return the issues appealed to the Board for 
further appellate review. 

4.   The RO should also schedule the veteran 
for VA examination of the back at an 
appropriate VA medical facility.  The entire 
claims file, including STR, must be made 
available to the physician designated to 
examine the veteran, and the examiner should 
indicate in the report the entire file was 
reviewed.  The examination report should 
include a discussion of the veteran's 
documented medical history regarding his 
claimed back disorder and should address the 
veteran's assertions regarding that 
condition.  

All appropriate medical diagnostics should be 
accomplished, and all clinical findings 
should be reported in detail.  The examiner 
should state an opinion as to whether it is 
at least as likely as not (i.e., at least 50 
percent possible) that the veteran has a 
diagnosed disorder of the back - orthopedic, 
neurological, and/or muscular - that is due 
to or aggravated by his shell fragment wound 
in service.  

5.  To help avoid future remand, the RO must 
ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action is 
not undertaken, or is taken in a deficient 
manner, corrective action should be undertaken 
before the claims file is returned to the 
Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  After completing the required actions, 
and any additional notification and/or 
development deemed warranted, RO should 
adjudicate the veteran claim for service 
connection for low back disorder in light of 
all pertinent evidence and legal authority.  
If any benefit sought on appeal is not 
granted, the RO should furnish to the veteran 
an appropriate SSOC that includes citation to 
and discussion of all additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, and 
should afford him a reasonable opportunity to 
respond thereto.  

No action is required of the veteran until he is notified.  The 
veteran has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).  



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


